 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDWEST BAY DRUG CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees presently servingin the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 327 Logan Building, 500 Union Street, Seattle 4, Washington,Telephone No. Mutual 2-3300, Extension 553, if they have any ques-tions concerning this notice or compliance with its provisions.Local 584, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;Local 182, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America(Dairymen's League CooperativeAssociation,Inc.)andFairway Farms,Inc.andJohn Starykand William Staryk doing business under the trade name andstyle of John and William Staryk TruckingCo.Case No. 3-CC-175.March 20, 1963DECISION AND ORDEROn October 8, 1962, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents, Locals 584 and 182, had engaged in certain unfair laborpractices and recommending that they cease and desist therefromand take cerua,in affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that RespondentLocal 584 had not engaged in certain other unfair labor practicesalleged in the complaint.Thereafter, the General Counsel, theCharging Party, and the Respondent filed exceptions to the Inter-mediate Report and the General Counsel and the Charging Partyfiled supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.141 NLRB No. 56. LOCAL 584,INT'L BROTHERHOOD OF TEAMSTERS,ETC.639The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modification.We agree with the contentions of the General Counsel and theCharging Party that Local 584, as well as Local 182, violated Section8(b) (4) (i) and (ii) (B) by reason of Local 182's conduct.The rec-ord shows that, at the outset, Local 584 enlisted the aid of Local 182,the representative of secondary employer Dairymen's employees inits dispute with Fairway, that Local 182 agreed to assist Local 584,and that, in furtherance of the cause of Local 584, Local 182 not onlyinduced employees in violation of Section 8(b) (4) (i) (B), but coercedDairymen's in violation of Section 8(b) (4) (ii) (B). In our view,Local 182, if not engaged in a joint venture with Local 584, was at thevery least acting as Local 584's agent and, accordingly, we attributeto Local 584 those acts which Local 182 committed on Local 584'sbehalf.Additional Conclusion of LawBy the acts and conduct of Respondent Local 182, Respondent Local584 has also engaged in unfair labor practices within the meaning ofSection 8 (b) (4) (i) and (ii) (B) of the Act.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the following modifications :1.Add the following paragraph after 1(a) of part B of the Recom-mended Order :(b)Threatening, coercing, or restraining Dairymen's LeagueCooperative Association, Inc., where an object thereofis to forceor require said employer to .ceasedoing business with FairwayFarms, Inc.2.Add the following paragraph to Appendix B immediately abovethe signature line :WE WILL NOT threaten, coerce, or restrain Dairymen's LeagueCooperative Association, Inc., where an object thereofis to forceor require said employer to cease doing business with FairwayFarms, Inc.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heard before Trial ExaminerThomas A. Ricci in Oneonta, New York, on August 15,1962, on complaint issuedby theGeneral Counsel,against Local 584, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called Local 584 andRespondentLocal 584, andagainstLocal 182,International Brotherhood of Team- 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDsters,Chauffeurs,Warehousemen and Helpers of America,herein called Local 182and Respondent Local 182.The issues litigated were whether the Re ;pondents hadviolated Section 8(b) (4) (i)and (ii) (B) of the Act.A brief was sLDmitted afterthe close of the hearing by the Charging Party.Upon the entire record, and from my observation of the witnesses, I make thefollowing: IFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERSFairway Farms, Inc., has its principal place of business at Hicksville, New York,where it is engaged in the wholesale and retail distribution of milk, dairy products,and related products.During the past 12 months, in the course and conduct of itsbusiness operations,Fairway purchased,transferred,and delivered to its said placeof business products valued in excess of$50,000, of which an amount valued inexcess of$50,000 was transported to said place of business directly from Statesother than the State of New York.During the same period Fairway caused to besold and distributed at its New York State places of business products valued inexcess of $50,000, of which an amount valued in excess of $50,000 was furnished tovarious enterprises located in the State of New York and each of which annuallyships goods valued in excess of$50,000 directly to points outside that State.John Staryk and William Staryk are individuals doing business under the tradename of John and William Staryk Trucking Co.They maintain their principal placeof business at Hicksville, New York, where they are engaged in the business ofproviding and performing trucking services and related services for Fairway Farms.During the past 12 months the Staryks performed trucking services and relatedservices valued in excess of $50,000, of which an amount valued in excess of $50,000was performed for Fairway.Fairway Farms, Inc, and John and William Staryk Trucking Co., are affiliatedbusinesses with common officers,ownership,directors,and operators,and constitutea single integrated business enterprise;the said directors and operators formulateand administer a common labor policy for both companies,affecting the employeesof both companiesDairymen's League Cooperative Association, Inc., herein called Dairymen's, is aNew York corporation which maintains its principal office and place of business atNew York, New York, and also operates in other locations in the States of NewYork,New Jersey,and Pennsylvania.It is engaged at these various places ofbusiness in the processing,sale, and distribution of milk,dairy products,and relatedproducts.During the past 12 months Dairymen'sprocessed,sold, and distributedat its said places of business,products valued in excess of $50,000, of which anamount valued in excess of $50,000 was shipped from said places of business directlyto States of the United States other than the States wherein said places of businessare located.During the same period Dairymen's purchased,transferred,and de-livered to its said places of business products valued in excess of $50,000, of whichan amount valued in excess of $50.000 was transported to said places of businessdirectly from States of the United States other than the States wherein said placesof business are located.The complaint alleges,the answers admit,and I find that Fairway Farms, Inc.,John and William Staryck Trucking Co., and Dairymen's, each are, and have beenat all times material herein, persons and employers engaged in commerce and inindustries affecting commerce within the meaning of Section 2(1), (2), (6), and(7) and Section 8(b)(4) of the Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.If.THE LABOR ORGANIZATIONS INVOLVEDThe complaintalleges,the answers admit, and I find that Local 584, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, andLocal 182, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHeloers of America, are labor organizations within the meaning of Section 2(5)of the Act.ICounsel for the Charging Party has filed with me, and served upon all interestedparties a motion to correct the record in a number of stated respectsCounsel for Local182 Joined In the request. I have carefully checked the motion against the transcript,and find the same to be in all respects well taken.The motion Is, therefore,granted andthe record is corrected accordinglyA copy of the motion has been placed in the exhibitfilemarked "Trial Examiner's Exhibit No 1." LOCAL 584, INT'L BROTHERHOOD OF TEAMSTERS, ETC.641III.THE UNFAIR LABOR PRACTICESThis is a secondary boycott case.Fairway operates in Hicksville, located inLongIsland,New York, within the territorial jurisdiction of Respondent Local 584;itsemployeesare representedby thatunion.In July 1962, there existed a labordispute between theseparties, aquestion arising overthe signingof a new collective-bargaining agreement.For purposes of this complaint the primary employer wastherefore Fairway Farms.Dairymen's gathersmilk from farmers over a widespreadarea.It became involvedin this dispute at the plant which it operates in Milford, New York, a considerabledistanceaway from Hicksville, Long Island.Fairway buys milk from Dairymen'sMilford plant by sending its own trucks to Milford for that purpose.The Milfordplantis in theterritorial jurisdiction of Respondent Local 182, and the employeesof that plant are covered by contract between Local 182 and Dairymen'sIt was a desire of Local 584 to enlist the cooperation of Dairymen's towards winningthe dispute with Fairway. It is conceded that an objective of the activities of theagents of Local 584 was to cut off the milk supply of Fairway, at least to the extent thatmilk was obtained from Dairymen's, and thereby pressure Fairway into yielding initsprimary labor dispute.Thus, under the theory of the complaint, Dairymen'sis the secondary, or neutral employer, in the total situationIt is a basic contention of both the Respondent Unions that the extent of theiractivitieswas limited to requesting Dairymen's to refuse to supply milk to Fairway,conduct which the complaint does not allege would have been unlawful.The com-plaint, instead, charges that both Local 584, and its sister, Local 182, to which itturned for assistance, did more than merely request Dairymen's cooperation. Itallegesinstead that the agents of these two unions induced and encouraged theemployees of Dairymen's to refuse to load the Fairway truck, and thereby violatedSection 8(b) (4) (i) (B) of the statute, and threatened, coerced, and restrained"persons engaged in commerce" (in this instance management representatives ofDairymen's) to achieve the same immediate objective, and thereby violated Section8(b) (4) (ir) (B) of the Act.The Events of July 18Shortly before July 18, 1962, John Kelly, president of Respondent Local 584,telephoned Rocco DePerno, president of Respondent Local 182, and asked thecooperation of Local 182 with regard to the dispute then separating Local 584 andFairway FarmsWhen Cory, the driver of a Fairway Farms milk tank truck, arrived at Milfordearly in the morning of July 18 to pick up a load, he found at the loading yard anautomobile in which there sat John Kelly, president of Teamster Local 584, and twoother men.He drove away from the plant for a short while. Shortly thereafter,PlantManager Slocum arrived; Kelly spoke to him and said hislocal union washaving trouble with Fairway Farms; Kelly added that he "didn't like to see the truckloaded there at Milford."Kelly said essentially the same thing to Bartell, the areasupervisor of Dairymen's, when the supervisor reached the plant a little while later:"Would we cooperate by not loading."Bartell replied Fairway farms was a regularcustomer and must be loadedThere were at that time, so far as this record reveals, four employees who didregular plant operations work.These were: Wilkinson, Goodrich,Bresee,and an-other.Believing thatWilkinson might be a union steward, Bartell had the plantmanager callWilkinson, who was on leave that day, at his home.When Wilkinsonarrived Bartell referred him to Kelly, in the automobile; at thehearingWilkinsonquoted Kelly as telling him at that time "not to load the truck."According toWilkinson, Kelly also said: "If I loaded the tanker it wouldn't do any good, be-cause it wasn't going to move."Kelly also said that because Fairway Farms"wouldn't cooperate.we were going to dry them out."When Goodrich arrived for work the plantmanager senthim also to speak toKelly.According to Goodrich, Kelly said, "We haven't come to terms with Fair-way Farmsand Icome up here to tell you not to load the truck."Kelly did not testify.Uncertain as to what to do, Wilkinson telephoned Leon Parks, the assistantbusiness representative of his Local 182, at Utica.According to Wilkinson's testi-mony he started by telling Parks that Kelly "didn't want us to load the tanker andthat he had seen Rocky DePerno and said we would go along with them and I askedhim if that was right," and that Parks replied, "That was right ... don't load thetruck "Wilkinson then had Goodrich and Bresee speak to Parks on the telephonealso.Like Wilkinson, Goodrich quoted Parks as saving on the telephone, "Do notload the truck."Bresee testified he did not recall Parks saying on the telephone 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the employees should not load the Fairway truck.He testified only that Parkssaid on the telephone"he would be down in an hour."Called as a witness by Respondent Local 182,Parks denied that he told any oneof these three employees on the telephone not to load the Fairway truck.He saidhe only told them he did not know what the situation was and that he would beat the Milford plant in an hour.The men proceeded with their other work,the Fairway truck standing idle. Inan hour or so Parks arrived.He spoke to Kelly at the automobile and then en-tered the plant.Bartell testified that he exchanged only brief words with the busi-ness agent,that he asked Parks: "Well,what about it?"and that Parks replied,"We are not going to load the milk."Parks then spoke to both Goodrich and Bresee.Goodrich testified that Parksthen told him in person not to load the truck,and that Parks said the same thingto Bresee in Goodrich'spresence.Bresee also testified that when Parks spoke tohim in person at the plant he said there was union trouble and"not to load thetruck."In his testimony Parks said he only told the supervisor that"themen will notload the truck."As to his talk with Goodrich and Bresee he recalled their havingasked him what should they do, denied having told them not to load, and added hesaid they could use their own judgment because there was a contract in effect.With time the Fairway truck tanker was backed to the platform ready for load-ing.Bartell then told Goodrich:"Well,we are ready to load."Goodrich re-plied, "We can'tdo it."Bartell then turned to Bresee with: "What about you?"Bresee also replied, "No."The Fairway truck was not loaded that day and returnedto Hicksville empty.No Fairway truck was loaded for several days thereafter,until,on July 28, a temporary restraining order was issued by the Federal district court.Fairway Farms trucks have been loaded at Milford Dairymen'splant from thatday on.Other trucks of other purchasers from Dairymen'swere loaded at the Milfordplanton July 18 by thesesame employees.Analysis and ConclusionsThe evidenceshows clearly and I findthatRespondentLocal 584,through theactivities of its president,John Kelly, violatedSection 8(b)(4)(i)(B) of the Actas alleged in the complaint.The Respondents do not dispute that the purpose forKelly's visit to Milford that day was tocut off shipments of milkto Fairway Farms,or to "dryup" the primary employer.In this posture of the total situation-theNew York localsending its representatives to a distant point for the purpose ofbringing about a discontinuance of business betweenthe primaryand the neutral orsecondary employer-the direct,unequivocal,and clear testimonyof Goodrich andBresee, inno way contradicted, that they were directly told by Kellythatmorningnot toload the Fairwaytruck, stands entirely plausible and credible. I see noreason for discrediting their candid direct testimony.Theydid as he told them.Thus the inducement of employees of a secondaryemployer not to work for thedirect purpose of bringingaboutinterruption of business between Dairymen's andFairway Farmsis clear and unquestionable.The complaint also precisely alleges that Respondent Local 584 violated Section8(b) (4) (ii) (B) of the Act. The totalevidence respecting this allegation is theuncontradicted,and therefore also credited,testimony of Wilkinsonthat Kelly toldhim there would be nopurpose in loadingthe Fairway truck becausein any eventitwould not move.The theoryof the complaint on this point would appear tobe thatWilkinson is "a person engaged in commerce,"as that term appears in Sec-tion 8(b)(4)(ii)and that Kelly's statementthat the Fairway truckwould not moveregardlessof Wilkinson's desire necessarily"threatened or coerced"him within theintendmentof thatsection.I need not decide here whetherKelly in factthreatened or coerced Wilkinson be-cause I find on the record as a whole that Wilkinson is not"a person engaged incommerce" within themeaning ofthe Act.Wilkinson occasionally substitutes forSlocum, whois the foreman in the plant.He is otherwise a regular productionworker.He said: "I assist the manager in looking after the plant and seeing thatthe work is done properly and carried out."Thereare, however,only three otheremployees at the Milfordplant and Wilkinson devotes almost his entire time per-forming the very sameduties asthe other rank-and-fileemployeesHe has noauthorityto hire ordischargeemployees and cantakeno disciplinary action inde-pendently of Slocum'sdecisionsSlocum is absent from the plant about one after-noon a week to inspect the farms.Wilkinson substitutes for Slocum on suchoccasion and whenever Slocum might be absent for reasons of illness or vacation. LOCAL 584, INT'L BROTHERHOOD OF TEAMSTERS, ETC.643I'think it clear that Wilkinson, if he may be deemed a supervisor at all, must bedescribed as "more nearly related" to rank-and-file employees than to management .2As he is a "low level supervisor" (see the Board's treatment of Andy Clay in itsCarolina Lumbercase, above), I consider him an "individual employed by any per-son," and find that Kelly's statement to him not to load the truck was an act of illegalinducement and encouragement to strike in violation of Section 8(b) (4) (i) (B).For the same reason in accordance with the Board's holding in theCarolina Lumbercase, Kelly's further statement that the truck would in no event move, cannot con-stitute a violation of Section 8(b)(4)(it)(B).Accordingly, I shall recommenddismissal of the complaint on this allegation with respect to Respondent Local 584.As to Respondent Local 182 the evidence of improper conduct centers upon theactivities of its Assistant Business Representative Parks at the Milford plant on themorning of July 18.Two of the only three employees shown to have been onduty at that time, Goodrich and Bresee, testified without equivocation that Parks toldthem not to load the Fairway truck.And Bartell, the Dairymen's supervisor, recalledwith precision and consistency that Parks told him that day, "We are not going toload the milk."On cross-examination he held firm to the position that Parks didnot say to him that "the men" would not load the truck.On the record in its entirety, and with due consideration of the total testimonyof Parks and his demeanor on the witness stand, I credit the testimony of Goodrich,Bresee, and Bartell.Parks insisted he never told the employees not to load thetrucks; as to his conversation with Bartell his story was that he only said "the men"were not going to load.There are a number of facts which I think bear a relation-ship to this conflict in credibility and which lead me to resolve it in favor of theemployees and against Parks' version of the conversations.The clear object of Kelly's trip to Milford that day was to stop the delivery ofmilk to Fairway.Toward this end he had a few days earlier requested cooperationfrom DePerno, Local 182's president and therefore Parks' superior officer.WhenWilkinson, after being told by Kelly not to load, called Parks for instructions, herepeated what Kelly had said about DePerno agreeing to "go along" with the stoppageprogram.He asked Parks was this "right," and Parks said "Yes." In his testi-mony Parks did not deny these words of Winkinson's.While denying having told the employees on the telephone that they were not toload the truck, Parks admitted he told them "Stay as you are," or "Hold still."Heargued from the witness stand that this statement of his ought not be construedas a momentary instruction to the employees not to load, and at one point in histestimony insisted he did not know what was going on when Bartell spoke to himof the problem in the first instance.Elsewhere in his testimony, however, he alsosaid that he did understand from Bartell that Kelly and his men were there as picketsto the Milford plant.But in the total context of a plant picketed by a sister localof the same International, of the express request for "cooperation" from one localto the other, and of the realities of which Parks, a Teamster business agent, mustsurely have been aware, I can only conclude that even assuming he did use the phrase"hold still," instead of "don't load," his message was intended to have the sameeffect of approving the work stoppage. In fact it is clear and uncontradicted thatWilkinson, the first to speak to Parks on the telephone, started by reporting thatKelly had already told the employees not to load.Parks' version of the conversations carries another inherent implausibility.According to him when he arrived at the plant the employees asked whether theywere to load the Fairway truck or not, and he only told them to use their ownjudgment.Asked whether he knew their intention was not to do so, his testimonywas continuously evasive.He also testified that when he spoke to Kelly in theautomobile Kelly did not tell him why he had come to Milford, and Parks simplydid not ask him. If Parks is to be believed, all he asked Kelly was the details ofLocal 584's dispute with Fairway Farms in Long Island.Parks expanded by adding:"We talked about the country up this way and a number of other things."I cannot accept Parks' testimony that all he told Bartell was that "the men" werenot going to load.He had no reason to believe the men had themselves alreadydecided not to fill the Fairway truck.He said all that happened was that they askedhim what they should do and that he left them uncertain.But if he did not learnfrom them, the only way he could have believed they had already decided would beif,as they themselves directly testified, it was Parks himself, abetted by Kelly, whotold the men not to work.2 Local Union No. 505, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America,et al.(Carolina Lumber Company),113 NLRB 1438.708-006-64-vol. 141-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Parks, when asked by the employees whether they should honor Kelly'spicketing of the Milford plant, told them not to load the trucks, and he toldBartellthat the men were not going to work.After these conversations, and as the Fairway Farms truck stood in loading posi-tion at the platform, Supervisor Bartell asked both Goodrich and Bresee were theyready to work. I think it immaterial, in view of the circumstances of the moment,that Bartell may not have spoken in the imperative.He said to Goodrich, "Weare ready," and to Bresee, "What about you?"Each responded "No," and in factthey did not load the truck either that day or for a period of time thereafter.The inducement, by the authorized agent of Respondent Local 182, of employees of aneutral employer not to do their work is therefore clear on the record.That theobject of the strike action so induced was in furtherance of the primary disputebetween Local 584 and Fairway Farms, and not part and parcel of a dispute betweenLocal 182 and Dairymen's, is also clear on the record.Accordingly, I find that byParks' action in inducing Goodrich and Bresee to engage in a strike, RespondentLocal 182 violated Section 8(b) (4) (i) (B) of the statute.Parks' further statement to Bartell at the very moment when Bartell was uncertainas to whether the work would be performed and at the very moment when he turnedto the agent of his own union for clarification of position, that the men were notgoing to work, was a clear coercion of "a person engaged in commerce" in furtheranceof a secondary objective.3 I find, as alleged in the complaint, that by this actionof Parks Respondent Local 182 violated Section 8(b) (4) (ii) (B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of Dairymen's League Cooperative Association, Inc.,Fairway Farms, Inc., and John and William Staryk Trucking Co., described insection I, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in activities which violateSection 8(b) (4) (i) and(ii) (B) ofthe Act,I shall recommend that they cease anddesist therefrom,and take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the above findings of fact,and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Dairymen's League Cooperative Association, Inc., Fairway Farms, Inc , andJohn and William Staryk Trucking Co., are employers within the meaning of Sec-tion 2(2) of the Act.2.Local 584, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America; and Local 182, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, are labor organizations withinthe meaning of Section 2(5) of the Act.3.By instructions to the employees of Dairymen's League Cooperative Associa-tion, Inc., to refuse in the course of their employment to perform services for theiremployer, with an object of forcing and requiring Dairymen's League Coopera-tiveAssociation, Inc., to cease doing business with Fairway Farms, Inc., the Re-spondents Local 584 and Local 182 have engaged in unfair labor practices withinthe meaning of Section 8(b) (4) (i) (B) of the Act.4.By the act of its agent, Leon Parks, in telling Supervisor Bartell of Dairymen'sLeague Cooperative Association, Inc., that its employees would refuse in the courseof their employment to perform services for that Company, all with an object offorcing and requirine Dairymen's League Coonerative Association. Tnc . to ceasedoing business with Fairway Farms, Inc , the Respondent Local 182 has engaged inunfair labor practices within the meaning of Section 8(b)(4)(ii)(B) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.sH,ohway Trilckdrivers and Helpers, Local No. 107, etc.(IZiss dCompany, 1no ),130NLRB 943, 947. LOCAL 584, INT'L BROTHERHOOD OF TEAMSTERS, ETC.645The evidencedoes not support the complaint allegation that Respondent Local584 engaged in conduct violating Section 8(b)(4)(ii)(B) of the Act.RECOMMENDED ORDERUpon the basis of theforegoing findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that:A. Respondent Local 182, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Utica, New York, its officers, agents, repre-sentatives, successors, and assigns, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging any individual employed by Dairy-men's League Cooperative Association, Inc., to engage in a strike or a refusal inthe course of his employment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities or to perform anyservices, where an object thereof is to force or require said employer to cease doingbusiness with Fairway Farms, Inc.(b)Threatening, coercing, or restraining Dairymen's League Cooperative Associa-tion, Inc., where an object thereof is to force or require said employer to ceasedoing business with Fairway Farms, Inc.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its offices and meeting halls, copies of the attached notice marked"Appendix A." 4Copies of said notice, to be furnished by the Regional Directorfor the Third Region, shall, after being duly signed by the Respondent Local 182'srepresentative, be posted by it immediately upon the receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members of the Respondent are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Additional copies of said notice, to be furnished by the Regional Directorfor the Third Region, shall, after being duly signed by this Respondent's repre-sentative, be returned to the Regional Director for posting at all premises of Dairy-men's League Cooperative Association, Inc., within the territorial jurisdiction ofRespondent Local 182, if that Company is willing, for 60 consecutive days, in placeswhere notices to employees are customarily posted.(c)Notify the Regional Director for the Third Region, in writing, within 20days from the date of this Recommended Order, what steps this Respondent hastaken to comply herewith .5B. Respondent Local 584, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Hicksville, New York, its officers, agents,representatives, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouraging any individualemployed by Dairymen's League Cooperative Association, Inc., to engage in a strikeor a refusal in the course of his employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materials, or commodities or toperform any services, where an object thereof is to force or require said employerto cease doing business with Fairway Farms, Inc.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its offices and meeting halls copies of the attached notice marked"Appendix B." 6Copies of said notice, to be furnished by the Regional Directorfor the Third Region, shall, after being duly signed by this Respondent's repre-sentative, be posted by it immediately upon the receipt thereof and be maintainedIn the event that thisRecommended Order be adoptedby the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Ap"eils Enforcing an Order" shall be substituted for the words"Pursuantto a Decision and Order."5If this Recommended Order should be adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, in writing, within 10 dgvs from thedate of this Order, what stepsthe Respondent has takento comply herewith."6 See footnote 4,supra. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to members of this Respondent are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Additional copies of said notice, to be furnished by the Regional Directorfor the Third Region, shall, after being duly signed by this Respondent's representa-tive, be returned to the Regional Director for posting at the premises of Dairymen'sLeague Cooperative Association, Inc., at Milford, New York, if that Company iswilling, for 60 consecutive days, in places where notices to employees are customarilyposted.(c)Notify the Regional Director for the Third Region, in writing, within 20 daysfrom the date of this Recommended Order, what steps this Respondent has takento comply herewith?It is further ordered that the complaint be dismissed to the extent that it allegesany violation by Respondent Local 584 of Section 8(b)(4)(ii)(B) of the Act.It is further recommended that unless within 20 days from the date of the serv-ice of this Intermediate Report and Recommended Order the Respondents notifysaid Regional Director that they will comply with the foregoing Recommended Order,the Board issue an order requiring the Respondents to take the aforesaid action.7 See footnote5,supra.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 182, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AND TO ALLEMPLOYEES OF DAIRYMEN'S LEAGUE COOPERATIVE ASSOCIATION, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOTengagein, or induce or encourage any individual employed byDairymen's League Cooperative Association, Inc., toengagein a strike, or arefusal in the course of his employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials,or commoditiesor to perform any service, where an object thereof is to force or require saidemployer to cease doingbusinesswith Fairway Farms, Inc.WE WILL NOT threaten, coerce, or restrain Dairymen's League CooperativeAssociation, Inc., where an object thereof is to force or require said employerto ceasedoingbusinesswith Fairway Farms, Inc.LOCAL 182, INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, The 120Building, 120 Delaware Avenue, Buffalo, New York, Telephone No. Tl. 6-1782,if they have anyquestion concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 584, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AND TO ALLEMPLOYEES OF DAIRYMEN'S LEAGUE COOPERATIVE ASSOCIATION, INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT engage in, or induce or encourage any individual employed byDairymen's League Cooperative Association, Inc., to engage in a strike, or arefusal in the course of his employment to use, manufacture, process. transport,or otherwise handle or work on any goods, articles, materials, or commodities MID-STATE TRUCKING SERVICE647or to perform any service, where an object thereof is to force or require saidemployer tocease doingbusiness with Fairway Farms, Inc.LOCAL 584, INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-----------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, The 120Building, 120 Delaware Avenue, Buffalo, New York, Telephone No. Ti. 6-1782,if they have any questionconcerningthis notice or compliance with its provisions.Mid-State Trucking ServiceandChauffeurs,Teamsters & Help-ers,Local#431, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CaseNo. 20-CA-2393..March 20, 1963DECISION AND ORDEROn January 4, 1963, Trial Examiner Howard Myers issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommendiltg that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The General Counsel filed abrief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.. The Board has considered the Intermedi-ate Report and the entire record in the case, including exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions 1 of the Trial Examiner with the exception noted below 21 For thereasons stated in his dissenting opinion inIsis Plumbing&Heating Co.,138NLRB 716,Member Rodgers is convinced that the award of interest in this case exceedsthe Board's remedial authority,while adhering to such view, for the purpose of thisdecision.he is acceding to the majority Board policy of granting interest on money due.2 The cease-and-desist provisions of the Recommended Order are to be amended asfollows :(1)By omitting in paragraph(b) the word"Discouraging."(2)By adding a new paragraph (c) reading as follows: "Discharging or other-wise discriminating against an employee because he has filed charges or given testi-mony under the Act."141 NLRB No. 52.